Citation Nr: 1703825	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  15-41 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disorder with arthritis, to include as secondary to the Veteran's service-connected hepatitis C.  

2.  Entitlement to service connection for disabilities of the hips with arthritis, to include as secondary to the Veteran's service-connected hepatitis C.  

3.  Entitlement to service connection for a disability of the lumbar segment of the spine with arthritis, to include as secondary to the Veteran's service-connected hepatitis C.  

4.  Whether the severance of a separate disability evaluation for an acquired psychiatric disorder secondary to the Veteran's service-connected hepatitis was proper.  

5.  Entitlement to an initial evaluation in excess of 10 percent for depressive disorder.

6.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	James Perciavalle, Agent


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1972 to February 1975.  

This matter originally came before the Board of Veterans' Appeals, hereinafter the Board, on appeal from ratings actions of the Department of Veterans Affairs (VA) Regional Office (RO), in Pittsburgh, Pennsylvania.  

The Board notes that this case has been advanced on the Board's docket.

The Board finds that the issue of entitlement to an increased evaluation for hepatitis C is raised by a July 2016 memorandum.  This issue is referred back to the RO for appropriate action.

The issues of entitlement to a higher initial evaluation for depressive disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 



FINDINGS OF FACT

1.  The Veteran does not have a current right knee disability that is etiologically related to either service or to the service-connected hepatitis C.

2.  The Veteran does not have a current bilateral hip disability that is etiologically related to either service or to the service-connected hepatitis C.

3.  The Veteran does not have a current back disability that is etiologically related to either service or to the service-connected hepatitis C.

4.  The Veteran's current acquired psychiatric disorder is manifested by depression and anxiety.  

5.  The Veteran was granted a separate disability evaluation for an acquired psychiatric disorder in a rating action issued in August 2014; a 10 percent disability rating was assigned.  

6.  In a November 2015 rating action, the AOJ found that the Veteran should not have been assigned a separate disability rating for an acquired psychiatric disorder and that the grant of a separate rating was clearly and unmistakably erroneous.  

7.  The November 2014 rating action severed the assignment of a separate disability rating for an acquired psychiatric disorder without a showing of clear and unmistakable error in the assignment of said separate rating.  


CONCLUSIONS OF LAW

1.  Service connection for a disability of the right knee, to include arthritis, is not warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  Service connection for a disability of the hips, to include arthritis, is not warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

3.  Service connection for a disability of the back, to include arthritis, is not warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

4.  Severance of a separate 10 percent disability evaluation for an acquired psychiatric disorder was improper.  38 U.S.C.A. §§ 101,106, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6 (d), 3.105(d), 3.303, 4.114, Diagnostic Code 7345 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Veterans Claims Assistance Act of 2000 (VCAA) - 
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Additionally, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters from the RO advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Communications also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Readjudication after the initial decision cured any timing deficiency.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, no further development is necessary with respect to the duty to notify.

VA has fulfilled its duty to assist the Veteran in obtaining evidence.  VA obtained the Veteran's service treatment records and his post-service medical treatment records.  Moreover, he has not identified any additional, outstanding records necessary to decide his pending appeal that have not been requested or obtained.  Given the foregoing, the Board finds that VA has met its duty to assist in this regard.

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the Veteran underwent examinations with respect to his claim.  The results of those examinations and reviews have been included in the claims folder for scrutiny.  The most recent report indicated that the examiners were able to review of the available medical treatment records, interview and examine the Veteran, and provide the results of the examinations.  Therefore, these reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

For the foregoing reasons, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

B.  Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  For the showing of chronic disease (as defined under 38 C.F.R. § 3.309(a)) in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2016).  However, service connection via 38 C.F.R. § 3.303(b) is only available for chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

In order to establish service connection for the claimed disorder, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2016); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

C.  Facts and Discussion

As previously reported, the Veteran has come to the VA asking that service connection be granted for various disabilities related to his back, right knee, and hips (to include arthritis).  He has maintained that the disorders were caused by or the result of his military service or secondary to his service-connected hepatitis. 

In pertinent part, the Veteran's service medical treatment records are negative for treatment for any conditions affecting the lower back, hips, or right knee.  Moreover, there is no indication that while the Veteran was on active duty that he was ever diagnosed as suffering from arthritis of the right knee, hips, or back.  Those same records are silent for findings that would suggest that the claimed disorders began in service or that the prodromas thereof started while he was on active duty.  The service medical treatment records also do not show complaints involving any of the claimed disorders.  Additionally, when he underwent his military discharge physical, arthritis (or any disorder/disability) of the right knee, the hips, or the back, nor the prodromas thereof, were not noted on the physical.  

The available medical records also do not show that the Veteran sought treatment for, nor was he diagnosed with, any type of disability, disorder, or disease of the right knee, the lower back, or the hips within one year of his discharge from service.  This includes arthritis.  The Board also notes that service connection for hepatitis was not granted for hepatitis until July 1987.  

The post service medical records reveal that the Veteran has been diagnosed as suffering from arthritis of the right knee, the hips, and the lumbar segment of the spine.  However, when asked to express an opinion concerning the etiology of the disorders, a VA examiner in July 2014 found that the conditions were not related to a service-connected disorder, such as hepatitis, nor were they caused or aggravated by service or a service-connected disorder.  The examiner indicated that the conditions were more likely age-related.  

To support his claim for benefits, the Veteran has continued to assert that his various disorders are related to service or his service-connected hepatitis.  Notwithstanding his assertions, the VA medical records and his available Social Security Administration (SSA) records have not attributed the claimed disorders to the Veteran's service or his service-connected disorder.  Those same medical records have not insinuated or suggested that the Veteran's hepatitis disorder has aggravated any disability of the right knee, hips, or lower back.  That is, there is no medical evidence linking the disorders with his military service, any incident therein, or as being secondary to or aggravated by his service-connected hepatitis disorder.  

In other words, the only evidence favorable to the Veteran's contention that his arthritis is a result of his military service or his service-connected disorder is his claim for benefits.  The Board assumes, for purposes of this decision, that the Veteran is competent to state that he now suffers from pain and restrictions of movement of the joints that has been diagnosed as having arthritis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board must determine the credibility of the contentions offered.

There is nothing in the Veteran's service treatment records showing that he was diagnosed with arthritis while he was on active duty.  Moreover, those same records are negative for any symptoms, manifestations, or prodromas of arthritis while he was on active duty.  Rather, the post-service medical records are silent for a diagnosis of arthritis of the claimed joints until many years after he was discharged from service.  The Board finds the contentions to be inconsistent with the evidence of record.  Indeed, he specifically denied having arthritis or any type of condition affecting the right knee, hips, and lower back in the report of medical history completed at the time of his separation from service.  Any statements relating to continuity of symptoms since service would thus not be credible.

The Veteran is certainly competent to state what he experienced, such as pain and joint stiffness as a result of arthritis.  He believes that his disorders are related to service or his service-connected hepatitis.  However, while he is competent to note his observable symptoms, he lacks the medical expertise to relate a currently diagnosed disorder to his active service many years ago or to his service-connected hepatitis C.  These opinions, to be competent and probative, would require a higher level of medical training or credentialing than that shown by the Veteran.  Id.

For the reasons expressed above, the Board finds that the preponderance of the evidence is against the claims, and, as such, service connection must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b).

II.  Severance

The record reflects that the Veteran was originally granted service connection for hepatitis and awarded compensation pursuant to the rating criteria found at 38 C.F.R. § 4.114, Diagnostic Code 7345 (prior to 2001).  In the rating criteria then used, if an individual was suffering from "mental depression" along with moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance and fatigue, a 60 percent evaluation could be assigned.  Because the Veteran was, in fact, experiencing all of these symptoms and manifestations, he was assigned a 60 percent disability rating.  This occurred via a rating action issued May 1994.  

In 2001, the rating criteria for hepatitis was changed, and the psychiatric component was removed from the rating criteria.  Notwithstanding this change, if an appellant was suffering from a psychiatric disorder and said disorder was related to chronic liver disease, i.e., hepatitis, a separate disability rating for the psychiatric disorder could be awarded, as long as the psychiatric disorder's symptoms did not overlap those produced by the hepatitis disorder (the avoidance of pyramiding). 

In 2014, the Veteran requested a separate rating for his acquired psychiatric disorder.  He subsequently underwent a VA psychiatric examination in June 2014.  Upon completion of the examination, the examiner diagnosed the Veteran as suffering from an "unspecified depressive disorder."  In the remarks section of the examination report, the examiner noted that the Veteran experienced both depression and "mild symptoms of anxiety".  The examiner further noted that the Veteran complained of depression, anxiety, and crying spells.  Nevertheless, the examiner listed the psychiatric disorder as mild.  

The results of the above examination were forwarded to the agency of original jurisdiction which, in turn, assigned a separate disability evaluation for depressive disorder and assigned a 10 percent rating.  This occurred in August 2014.  The Veteran was notified of that action, and he subsequently requested that a higher evaluation be assigned.  

A further review of the claim by the AOJ resulted in a determination that the AOJ erred when it assigned a separate disability evaluation for an "unspecified depressive disorder."  The AOJ noted that when the Veteran was originally assigned a 60 percent rating pursuant to 38 C.F.R. Part 4, Diagnostic Code 7345 (prior to 2001), the criteria included "mental depression" as a manifestation of hepatitis.  The AOJ further indicated that since depression was part-and-parcel of his protected 60 percent rating, a separate rating could not be assigned.  As such, the AOJ moved to sever the assignment of a separate disability evaluation.  [It is noted that the AOJ has termed the procedure as a severance of service connection.  However, in reality, service connection for psychiatric disorder as a manifestation of hepatitis was not severed; instead, the assignment of separate disability evaluation for a psychiatric disorder was the subject of the severance action.]  The AOJ subsequently effectuated the severance in a November 2015 rating action.

Once service connection or a separate disability evaluation has been granted, it can be severed only upon the Secretary's showing that the rating decision granting service connection was "clearly and unmistakably erroneous," and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d).  See also Wilson v. West, 11 Vet. App. 383 (1998); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994). 

The information of record reflects that VA satisfied the procedural requirements of 38 C.F.R. § 3.105(d).  

The question before the Board is whether the AOJ's assignment of a separate rating for an acquired psychiatric disorder, which has been severed in a November 2015 rating decision, is the product of clear and unmistakable error.  The pertinent regulation provides that VA has the burden of proof in showing that the original grant was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d).  The Court has held that section 3.105(d) places the same burden of proof on VA when it seeks to sever as 38 C.F.R. § 3.105 (a) places upon a claimant seeking to have an unfavorable previous determination overturned.  See Baughman v. Derwinski 1 Vet. App. 563 (1991).  In that regard, the Court has held that "clear and unmistakable error" is defined the same under 38 C.F.R. § 3.105(d) as it is under 38 C.F.R. § 3.015(a).  See Venturella v. Gober, 10 Vet. App. 340, 342 (1997). 

In determining whether a prior determination involves clear and unmistakable error (CUE), the Court has established a three-prong test.  The three prongs are:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

The Court has held that CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14. 

Unlike CUE determinations, which are limited only to the evidence on file at the time of the challenged decision, see 38 C.F.R. § 3.105(a), the provisions of section 3.105(d), as it pertains to a determination to sever, does not limit the reviewable evidence to that which was before the RO in making its initial award of service connection; rather, they contemplate the consideration of additional evidence accumulated after the original grant.  See Daniels v. Gober, 10 Vet. App. 474, 480 (1997) (explaining the scope of reviewable evidence for a severance action). Thus, the Board has the task of determining, based on all of the accumulated evidence and applicable law, whether the August 2014 rating decision that assigned a separate disability rating for an acquired psychiatric disorder, secondary to the Veteran's hepatitis, was the product of CUE.  38 C.F.R. § 3.105 (d). 

The basis for the AOJ's severance of a separate disability evaluation for an acquired psychiatric disorder was the AOJ's determination that the Veteran was already in receipt of benefits for "mental depression" under the old rating criteria for hepatitis, and that a separate disability rating for his psychiatric manifestations would result in pyramiding.  However, in this instance, when the AOJ awarded a separate disability rating for an acquired psychiatric disorder, it based its initial determination on the fact that a VA health care provider found that the Veteran was not only suffering from mild depression but also mild anxiety.  While the AOJ would have been correct in its determination when it decided to sever if the Veteran was only suffering from depressive symptoms, the Veteran's symptoms and manifestation were not limited to depression.  A VA examiner found that he also suffered from mild anxiety.  As such, the granting of a separate disability evaluation for an acquired psychiatric disorder is shown to have been appropriate and warranted.  

In sum, having considered the evidence and the applicable laws, the Board finds that the evidence does not establish that the initial decision to grant a separate disability evaluation for a psychiatric disorder (specifically, depressive disorder) was clearly and unmistakably erroneous.  As such the decision to sever was improper and a separate rating is restored.  As a final point with regards to the VCAA, the Veteran is not prejudiced by Board consideration in the face of VCAA in that the decision herein is completely favorable.  


ORDER

Entitlement to service connection for arthritis of the right knee, to include as secondary to the Veteran's service-connected hepatitis C, is denied.  

Entitlement to service connection for arthritis of the hips, to include as secondary to the Veteran's service-connected hepatitis C, is denied.

Entitlement to service connection for arthritis of the lower back, to include as secondary to the Veteran's service-connected hepatitis C, is denied.   

The severance of a separate disability evaluation for an acquired psychiatric disorder (depressive disorder) secondary to the Veteran's service-connected hepatitis was not proper and, subject to the laws and regulations governing the payment of monetary awards, a separate disability rating of 10 percent is restored. 


REMAND

Regarding the service-connected depressive disorder, the RO initially granted service connection for this disability as of January 2014.  The Veteran submitted a Notice of Disagreement with this assigned rating in September 2014.  Subsequently, as noted above, the service connection grant was severed as of November 2015.  However, the 10 percent evaluation remained in effect for over a year, and the service connection grant has now been restored pursuant to this decision.  The Board thus finds that the Veteran's Notice of Disagreement as to the assigned rating warrants the issuance of a Statement of the Case in response.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26.

Regarding the Veteran's TDIU claim, he was last examined in reference to this claim in 2014.  As noted above, the July 2016 memorandum suggests a worsening of his disability picture.  A new VA examination is thus warranted, with further information as to the effect of his service-connected disabilities on his ability to secure and follow a substantially gainful occupation.

Accordingly, this case is REMANDED to the AOJ for the following actions: 

1.  The Veteran and his representative must be furnished with a Statement of the Case on the issue of entitlement to an initial evaluation in excess of 10 percent for depressive disorder.  This issuance must contain a full description of the Veteran's rights and responsibilities in perfecting an appeal as to this matter.

2.  The AOJ should contact the Veteran and request that he identify all sources of medical treatment since January 2012, and to furnish signed authorizations for release to the VA for private medical records in connection with each non-VA source identified, for which all relevant records are not already in the claims folder.  Copies of the medical records from all sources (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AOJ should inform the Veteran so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim. 

3.  The AOJ should schedule the Veteran for a mental health examination to provide an assessment as to the effect of his service-connected depressive disorder and hepatitis C on his employability.  The examiner is requested to review the entire claims file and assess the impact of the two service-connected disabilities on the Veteran's ability to secure and follow substantially gainful employment.  This determination should not include consideration of the Veteran's nonservice-connected disabilities or age.  If the Veteran is found unable to secure or follow substantially gainful employment, but for reasons other than the service-connected disabilities, this should be fully explained.  

If additional medical testing or examination (e.g., updated hepatic findings) is found necessary, that development should be accomplished, but this matter is left up to the discretion of the examiner and the AOJ.

4.  After completion of the above, the AOJ should review the expanded record and reconsider the TDIU claim.  If the benefit sought is not granted, the Veteran and his accredited representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.  No action is required of the Veteran until he is contacted by the AOJ. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


